Quillian, Presiding Judge,
dissenting.
As stated in the majority opinion "Tucker concedes that in view of the exculpatory contractual provision he must show wilful or wanton conduct or conduct so charged with indifference to the consequences as to justify the jury finding a wantonness equivalent in spirit to actual intent to injure him in order for him to recover from Southern Bell in this case.”
I do not feel that the facts of this case meet the above quoted test and in my opinion the trial judge was correct in granting the summary judgment.
I am authorized to state that Chief Judge Bell, Presiding Judge Deen and Judge Birdsong join in this dissent.